In an action to recover damages for intentional infliction of physical and emotional distress, the plaintiff appeals from an order of the Supreme Court, Nassau County (Brucia, J.), dated January 9, 1989, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The notice of claim which was filed by the plaintiff within 90 days of the conduct complained of (see, Education Law § 3813 [2]; General Municipal Law § 50-e [1] [a]), was adequate to provide the defendant with sufficient information with respect to the nature of the plaintiff’s claim so that an *501efficient investigation could be made (see, Parochial Bus Sys. v Board of Educ., 60 NY2d 539, 547; Matter of Board of Educ. [Wager Constr. Corp.], 37 NY2d 283, 289). Accordingly, the Supreme Court erred in dismissing the complaint on the ground that the plaintiff failed to timely serve an adequate notice of claim.
However, dismissal of the complaint is warranted on Statute of Limitations grounds. A reading of the amended complaint establishes that the event upon which the plaintiff’s claim was based occurred in September 1986. Accordingly, this action, which was commenced in March 1988, is time barred (see, Education Law § 3813 [2]; General Municipal Law § 50-i [1] [c]). Thompson, J. P., Brown, Lawrence and Eiber, JJ., concur.